Exhibit 10.4

RESTRICTED STOCK RIGHTS
ISSUED UNDER
RYDER SYSTEM, INC. 2005 EQUITY COMPENSATION PLAN

2008 TERMS AND CONDITIONS

The following terms and conditions apply to the Restricted Stock Rights (the
“RSRs”) granted by Ryder System, Inc. (the “Company”) under the Ryder System,
Inc. 2005 Equity Compensation Plan (the “Plan”), as specified in the Restricted
Stock Rights Award Notification (the “Notification”), to which these terms and
conditions are appended. Certain terms of the RSRs, including the number of
shares of Ryder common stock underlying the RSRs, are set forth in the
Notification. The Compensation Committee of the Company’s Board of Directors
(the “Committee”) shall administer the RSRs in accordance with the Plan.
Capitalized terms used herein and not defined shall have the meaning ascribed to
such terms in the Plan or in the Notification.



  1.   General. Each RSR represents the right to receive one Share on a future
date; on the terms and conditions set forth herein, in the Notification and in
the Plan, the applicable terms, conditions and other provisions of which are
incorporated by reference herein (collectively, the “Award Documents”). A copy
of the Plan and the documents that constitute the “Prospectus” for the Plan
under the Securities Act of 1933, have been delivered to the Participant prior
to or along with delivery of the Notification. In the event there is an express
conflict between the provisions of the Plan and those set forth in any other
Award Document, the terms and conditions of the Plan shall govern.

The terms and conditions contained herein may be amended by the Committee as
permitted by the Plan; none of the terms and conditions of the RSRs may be
amended or waived without the prior approval of the Committee. Any amendment or
waiver not approved by the Committee will be void and have no force or effect.
Any employee or officer of the Company who authorizes any such amendment or
waiver without the prior approval of the Committee will be subject to
disciplinary action up to and including forfeiture of his or her RSRs and/or
termination of employment (unless otherwise prohibited by law). All decisions
and determination made by the Committee relating to the RSRs shall be final and
binding on the Participant, his or her beneficiaries and any other person having
or claiming an interest under the Plan.



  2.   Delivery of Shares. Subject to Section 3 and 4 below, the RSRs will vest
pursuant to the vesting schedule set forth in the Notification Letter, provided
the Participant is, on the relevant vesting date, and has been from the date of
grant of the RSRs to the relevant vesting date, continuously employed by the
Company or one of its Subsidiaries. For purposes of these terms and conditions,
the Participant shall not be deemed to have terminated his or her employment
with the Company and its Subsidiaries if he or she is then employed by the
Company or another Subsidiary without a break in service.

Upon vesting, the Shares subject to the vested RSRs will be transferred to an
account held in the name of the Participant by the Company’s independent stock
plan administrator and the Participant will receive notice of such transfer
together with all relevant account details



  3.   Termination of RSRs; Forfeiture. The RSRs will terminate upon or
following the termination of the Participant’s employment with the Company and
its Subsidiaries as described below.



  (a)   Resignation by the Participant or Termination by the Company or a
Subsidiary: All outstanding RSRs will be forfeited and the Participant will not
have any right to delivery of Shares that did not vest prior to such
termination. If the Participant’s employment is terminated by the Company or a
Subsidiary for Cause (as defined in Section 10), then the Company shall have the
right to reclaim and receive (at the time and in the manner set forth in Section
2) from the Participant any Shares delivered to the Participant upon the vesting
of any RSRs within the one year period before the date of the Participant’s
termination of employment, or to the extent the Participant has transferred such
Shares, the equivalent value thereof in cash.



  (b)   Death, Disability or Retirement: A prorated portion of the RSRs shall
vest, calculated as follows: (A) the total number of RSRs awarded, multiplied by
a fraction (and rounded down to the nearest whole Share), the numerator of which
shall be the number of days from the date of grant of the RSRs to the date of
death, Disability or Retirement, as the case may be, and the denominator of
which shall be the number of days from the date of grant of the RSRs to the last
scheduled vesting date for the RSRs set forth in the Notification Letter, less
(B) the number of RSRs already vested at the time of the Participant’s death,
Disability or Retirement, as the case may be. Shares equal to the prorated
number of RSRs that so vest will be delivered to the Participant (or his or her
Beneficiary, in the event of death) as soon as practicable following the date of
death, Disability or Retirement, as the case may be.



  (c)   Proscribed Activity: If, during the Proscribed Period (as defined in
Section 10) but prior to a Change of Control (as defined in Section 10 below),
the Participant engages in a Proscribed Activity, then the Company shall have
the right to reclaim and receive from the Participant all Shares delivered to
the Participant upon the vesting of any RSRs during the one year period
immediately prior to, or at any time following, the date of the Participant’s
termination of employment, or to the extent the Participant has transferred such
Shares, the equivalent value thereof in cash.



  4.   Change of Control. Notwithstanding anything contained herein to the
contrary, unless otherwise determined by the Committee prior to a Change of
Control, all outstanding RSRs will become fully vested immediately prior to any
such Change of Control, and all Shares subject to such RSRs will be delivered to
the Participant at that time in accordance with Section 2 above. To the extent
(i) Participant’s employment was terminated by the Company other than for Cause
or Disability within the 12 months prior to the date on which the Change of
Control occurred, (ii) during such 12 month period the Participant did not
engage in a Proscribed Activity, and (iii) the Committee determines, in its sole
and absolute discretion, that the decision related to such termination was made
in contemplation of the Change of Control, then the Participant shall be treated
as if he or she had remained employed with the Company until the date of the
Change of Control.



  5.   Rights as a Shareholder; Dividend Equivalents. The Participant will not
have the rights of a shareholder of the Company with respect to Shares subject
to the RSRs until such Shares are actually delivered to the Participant.
However, the Company will pay cash dividend equivalents with respect to each RSR
at the same time and in the same amount as cash dividends are paid on a Share.



  6.   U.S. Withholding Taxes. The RSRs will not be taxable until the Shares are
delivered, provided that cash dividend equivalents will be taxable to the
Participant as ordinary income, subject to wage-based withholding and reporting.
The Shares when delivered will be taxable to the Participant at their then fair
market value as ordinary income, subject to wage-based withholding and
reporting. The Company will satisfy this withholding obligation by reducing the
number of Shares to be delivered to the Participant in an amount sufficient to
satisfy the withholding obligations (based on the Fair Market Value of the
Shares on the vesting date for the related RSRs), provided that the Participant
may elect to satisfy all or part of the withholding tax obligation in cash or
its equivalent by (i) delivering to the Company a written election form
satisfactory to the Company to that effect prior to the vesting date for the
related RSRs and (ii) delivering the cash or cash equivalents to the Company no
later than the vesting date for the related RSRs.



  7.   Statute of Limitations and Conflicts of Laws. All rights of action by, or
on behalf of the Company or by any shareholder against any past, present, or
future member of the Board of Directors, officer, or employee of the Company
arising out of or in connection with the RSRs or the Award Documents, must be
brought within three years from the date of the act or omission in respect of
which such right of action arises. The RSRs and the Award Documents, shall be
governed by the laws of the State of Florida, without giving effect to
principles of conflict of laws, and construed accordingly.



  8.   No Employment Right. Neither the grant of the RSRs nor any action taken
hereunder shall be construed as giving any employee or any Participant any right
to be retained in the employ of the Company. The Company is under no obligation
to grant RSRs hereunder. Nothing contained in the Award Documents shall limit or
affect in any manner or degree the normal and usual powers of management,
exercised by the officers and the Board of Directors or committees thereof, to
change the duties or the character of employment of any employee of the Company
or to remove the individual from the employment of the Company at any time, all
of which rights and powers are expressly reserved.



  9.   No Assignment. A Participant’s rights and interest under the RSRs may not
be assigned or transferred, except as otherwise provided herein, and any
attempted assignment or transfer shall be null and void and shall extinguish, in
the Company’s sole discretion, the Company’s obligation under the RSRs or the
Award Documents.



  10.   Definitions.



  (a)   “Cause” shall have the meaning set forth in any individual, valid,
written agreement between the Participant and the Company or any Subsidiary, or,
if none exists, shall mean a determination of “Cause” under any applicable
Severance Plan, as in effect on the date of grant of the RSRs. Notwithstanding
the foregoing, unless otherwise set forth in any individual, valid, written
agreement between the Participant and the Company or any Subsidiary, during the
one year period following a Change of Control, in no event shall a failure to
meet performance expectations constitute Cause unless such failure was willful.



  (b)   “Change of Control” occurs when:



  (i)   any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “1934 Act”))
(a “Person”) becomes the beneficial owner, directly or indirectly, of thirty
percent (30%) or more of the combined voting power of the Company’s outstanding
voting securities ordinarily having the right to vote for the election of
directors of the Company; provided, however, that for purposes of this
subparagraph (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition by any employee benefit plan or plans (or related
trust) of the Company and its subsidiaries and affiliates or (B) any acquisition
by any corporation pursuant to a transaction which complies with clauses (A),
(B) and (C) of subparagraph (iii) below; or



  (ii)   the individuals who, as of January 1, 2007, constituted the Board of
Directors of the Company (the “Board” generally and as of January 1, 2007 the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to January 1,
2007 whose election, or nomination for election, was approved by a vote of the
persons comprising at least a majority of the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest, as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the 1934 Act) shall be, for
purposes of this Plan, considered as though such person were a member of the
Incumbent Board; or



  (iii)   there is a reorganization, merger or consolidation of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company’s outstanding Shares
and outstanding voting securities ordinarily having the right to vote for the
election of directors of the Company immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities ordinarily
having the right to vote for the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Company’s
outstanding Shares and outstanding voting securities ordinarily having the right
to vote for the election of directors of the Company, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan or plans (or related trust) of the Company or such
corporation resulting from such Business Combination and their subsidiaries and
affiliates) beneficially owns, directly or indirectly, 30% or more of the
combined voting power of the then outstanding voting securities of the
corporation resulting from such Business Combination and (C) at least a majority
of the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or



  (iv)   there is a liquidation or dissolution of the Company approved by the
shareholders; or

(v) there is a sale of all or substantially all of the assets of the Company.

Notwithstanding anything in this Section 10 to the contrary, for purposes of the
acceleration of the payment pursuant to Section 4, a Change of Control shall
only be deemed to occur if such transactions or events would give rise to a
“change in ownership or effective control” under Section 409A of the Code, and
the rulings and regulations issued thereunder.



  (c)   “Disability” means an illness or injury that entitles the Participant to
long-term disability payments under the Company’s Long Term Disability Plan, or
any successor plan, as in effect from time to time.



  (d)   “Proscribed Activity” means any of the following:



  (i)   the Participant’s breach of any written agreement between the
Participant and the Company or any of its Subsidiaries, including any agreement
relating to nondisclosure, noncompetition, nonsoliciation and/or
nondisparagement;



  (ii)   the Participant’s direct or indirect unauthorized use or disclosure of
confidential information or trade secrets of the Company or any Subsidiary,
including, but not limited to, such matters as costs, profits, markets, sales,
products, product lines, key personnel, pricing policies, operational methods,
customers, customer requirements, suppliers, plans for future developments, and
other business affairs and methods and other information not readily available
to the public;



  (iii)   the Participant’s direct or indirect engaging or becoming a partner,
director, officer, principal, employee, consultant, investor, creditor or
stockholder in/for any business, proprietorship, association, firm or
corporation not owned or controlled by the Company or its Subsidiaries which is
engaged or proposes to engage in a business competitive directly or indirectly
with the business conducted by the Company or its Subsidiaries in any geographic
area where such business of the Company or its Subsidiaries is conducted,
provided that the Participant’s investment in one percent (1%) or less of the
outstanding capital stock of any corporation whose stock is listed on a national
securities exchange shall not be treated as a Proscribed Activity;



  (iv)   the Participant’s direct or indirect, either on the Participant’s own
account or for any person, firm or company, soliciting, interfering with or
inducing, or attempting to induce, any employee of the Company or any of its
Subsidiaries to leave his or her employment or to breach his or her employment
agreement;



  (v)   the Participant’s direct or indirect taking away, interfering with
relations with, diverting or attempting to divert from the Company or any
Subsidiary any business with any customer of the Company or any Subsidiary,
including (A) any customer that has been solicited or serviced by the Company
within one (1) year prior to the date of termination of Participant’s employment
with the Company and (B) any customer with which the Participant has had contact
or association, or which was under the supervision of Participant, or the
identity of which was learned by the Participant as a result of Participant’s
employment with the Company;



  (vi)   the Participant’s making of any remarks disparaging the conduct or
character of the Company or any of its Subsidiaries, or their current or former
agents, employees, officers, directors, successors or assigns; or



  (vii)   the Participant’s failure to cooperate with the Company or any
Subsidiary, for no additional compensation (other than reimbursement of
expenses), in any litigation or administrative proceedings involving any matters
with which the Participant was involved during the Participant’s employment with
the Company or any Subsidiary.



  (e)   “Proscribed Period” means the period beginning on the date of
termination of Participant’s employment and ending on the later of (A) the one
year anniversary of such termination date or (B) if the Participant is entitled
to severance benefits in the form of salary continuation, the date on which
salary continuation is no longer payable to the Participant.



  (f)   “Retirement” means termination of employment for any reason (other than
for Cause or by reason of death or Disability) upon or following attainment of
age 55 and completion of 10 years of service, or upon or following attainment of
age 65 without regard to years of service.



      11. Other Benefits. No amount accrued or paid under the RSRs shall be
deemed compensation for purposes of computing a Participant’s benefits under any
retirement plan of the Company or its Subsidiaries, nor affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the Participant’s level of
compensation.

